                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Herman Lee Coley III                                                  Docket No. 5:14-CR-75-3H

                                Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Herman Lee Coley III, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess with Intent to Distribute 100 Grams or More of Heroin, 21 U.S.C. §
846 and 21 U.S.C. § 84l(b)(l)(B), was sentenced by the Honorab le Malcolm J. Howard, Senior U.S.
District Judge, on January 13, 2015, to the custody of the Bureau of Prisons for a term of 60 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 4 years.

   Herman Lee Co ley III was released from custody on February 2, 2018, at which time the term of
supervised release commenced.

    On July 24, 2018, a Violation Report was submitted notifying the court of the defendant's July 19,
2018, arrest for the offense of Misdemeanor Assault on a Female (l 8CR51673) in Edgecombe County,
North Carolina. The court agreed to continue superv ision pending the acquisit ion of additional information
regarding the arrest.

    On August 3, 2018, a Violation Report was submitted providing the court with an update to the
previously noted Misdemeanor Assault on a Female (l 8CR5 l 673) offense. Based upon the information
derived from the investigation, it was recommended that superv ision be contin ued pending disposition . The
offense was subsequently dismissed on November 15, 2018 .

    On March 26, 2019, a Violation Report was submitted after the defendant admitted to and subsequently,
tested positive for marijuana use on March 6, 20 19. The court agreed to continue supervision, and the
defendant was enrolled in substance abuse treatment with increased drug testing.

    On May 13, 2019, a Violation Report was subm itted after the defendant tested positive for codeine,
hydromorphone, and morphine use. The court agreed to continue supervision, and the defendant was
enrolled in intensive outpatient substance abuse treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On June 3, 2019, the defendant admitted to the illegal use of Dilaudid (hydromorphone), an
opioid pain medication, for whi ch he does not have a val id prescription . The defendant signed an admission
of dru g use statement for this vio lation, and he received a verbal reprimand. In response, the defendant wi ll
remain in substance abuse treatment at Straight Wa lk Fam ily Services, and it is recommended that he adhere
to a curfew, w ith electro ni c monitoring, for a period of 60 days. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    I . The defendant sha ll adhere to a curfew as directed by the probation officer for a period not to exceed
        60 consecutive days. The defendant is restricted to their residence during the curfew hours. The
        defendant shall submit to the fo ll owing Locatio n Monitoring: Radio Frequency monitoring and
        abide by all program requirements, instructions and procedures provided by the supervising officer.
Herman Lee Coley III
Docket No. 5:14-CR-75-3H
Petition for Action
Page 2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dwayne K. Benfield                                Isl Taran N. Seburn
Dwayne K. Benfield                                    Taran N. Seburn
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      201 South Evans Street, Rm 214
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2335
                                                      Executed On: June 14, 2019

                                          ORDER OF THE COURT
                                       ~[J           -:--
Considered and ordp,.,..,~is       /   ?L   day of   ,;.y //~'<:--       , 2019, and ordered filed and
m~~                          in the'llbove case.


Malcolm J. Howard
Senior U.S. District Judge
